Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments 
This Office action is responsive to the amendment filed on April 15, 2021.
Claims 2, 18, 20, 25-26, 30, and 32 have been previously cancelled. Claims 19, 21, and 31 have been cancelled based on the current amendment. Claims 1, 3-17, 22-24, 27-29, 33-42 are currently pending in this application, with claims 1, 7, 14-17, 24, 28-29 amended, and new claims 40-42 added. Claims 10-11, 14-15, 22-23 have been withdrawn pursuant to previous requirement of restriction/election, a newly added claim 42 is withdrawn, as being drawn to a non-elected species. Accordingly, claims 1, 3-9, 12-13, 16-17, 24, 27-29, and 33-41 are considered in this Office action.
The rejection of claims 16, 24, and 29 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because independent claims 1, 17, and 28 have been amended, the rejection of the claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections, however Examiner will respond to Applicant’s argument to clarify examiner’s position regarding Barbisch (WO 2004/017805 A1).
As for claim 1, Applicant argues that the manifold 13 of Barbisch is contained within the housing of steam attachment 45 that forms part of chassis 30 of floor cleaning device and it is not mounted to brush housing 52. Examiner respectfully disagrees with Applicant. For the purpose of this Examination, Examiner interprets the arrangement of the housing components 54 and 45 supported on chassis 30 as the claimed “cleaning element housing in which the cleaning element driver is positioned”, in the broadest reasonable interpretation, as the claim 1 is silent regarding further structural features of the claimed cleaning element housing, and thus, any housing in which the cleaning element driver is positioned meets this limitation.
Applicant further argues that the application tube 13 of Barbisch is not located on an exterior of floor cleaning device 1. Examiner respectfully disagrees with Applicant. The argument does not commensurate with the scope of the claim, as claim 1 merely recites ”at least three or more of the plurality of discharge orifices are arranged exterior to the outer circumferential perimeter of the cleaning element”, and the claim is silent about the cleaning fluid manifold being located on an exterior of floor cleaning device. 
Applicant further argues that in the arrangement disclosed by Barbisch, the cleaning fluid manifold is spaced away from the cleaning element, while the claim 1 recites that the cleaning fluid manifold is in close proximity to the outer circumferential perimeter of the cleaning element. Examiner respectfully disagrees with Applicant. The term “close proximity” is a relative term, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and further, Fig. 2 of elected species B1, referenced by Applicant on p. 3 of Remarks, shows the discharge orifices arranged on the arcuate path being arranged at a distance from the cleaning 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-9, 12-13, 16, 29, 33-39 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “to provide cleaning of a floor surface over a surface area …, the surface area defining an outer circumferential perimeter encompassing the surface area”. It is not clear whether the recitation “over a surface area” refers to a surface area of the bottom surface of the cleaning element, or to a surface area of the floor, and whether the outer circumferential perimeter is encompassing the surface area of the cleaning element or of the floor. For the purpose of this examination, it is interpreted as the cleaning element is coupled to the cleaning element driver to provide cleaning of a floor surface, the cleaning element defining an outer circumferential perimeter encompassing a surface area of the cleaning element. A correction or clarification is required. This rejection affects all claims dependent on claim 1.
The term “close proximity” recited in claim 1 is a relative term, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and it is not clear at what distance from the outer circumferential perimeter of the cleaning element the discharge orifices have to be to meet this 
Claim 29 recites “a linear cleaning path width of the cleaning element driver”. It is not clear how the cleaning path width of the cleaning element driver is determined, since the cleaning element driver does not contact the floor, and its diameter might be different from the diameter of the cleaning element performing the cleaning, i.e. the cleaning path width. For the purpose of this examination, it is interpreted as “a diameter of the cleaning element driver”. A correction or clarification is required.
Claim 36 recites “the surface area of the cleaning element”. It is not clear whether this limitation refers to the same element, as a surface area, recited in claim 1. For the purpose of this examination, it is interpreted as the same limitation. A correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9, 16, 37, 39 is/are rejected as being unpatentable over Miner et al. (US 2006/0179599 A1), hereinafter Miner and Mitchel et al. (US 2008/0078041 A1), hereinafter Mitchel ‘041.
Regarding claim 1, Miner discloses a floor scrubber machine (200, Fig. 9) comprising a main body (202); a cleaning fluid tank (218) carried by the main body, a cleaning head assembly (Fig. 11) connected to the main body for driving a cleaning element (252, 254), the cleaning head assembly comprising a cleaning element driver (250); a motor (240) configured to impart rotational movement through a shaft (256) to the cleaning element driver (para 73); a cleaning element housing (204) in which the cleaning element driver is positioned (Fig. 11); the cleaning element (252) configured to be coupled to the cleaning element driver (via 260, 257, Fig. 10); and a circular cleaning fluid manifold (208) fluidly coupled to the cleaning fluid tank (via 211) and fixed relative to the cleaning element housing ( via 211, Fig. 9), the cleaning fluid manifold (208) comprising a plurality of discharge orifices arranged along an arcuate path exterior to the outer circumferential perimeter of the cleaning element (252). The disclosed circular cleaning fluid manifold positioned exterior to the cleaning element adjacent the cleaning element housing comprises at least three discharge orifices arranged in close proximity 
Further, Mitchel ‘041 teaches a floor scrubber (Fig. 2) comprising a cleaning element assembly (Fig. 4) comprising a cleaning element driver (124), a cleaning element (116), a cleaning element housing (130 with lips 166, 168, 170), and a cleaning fluid manifold (172) mounted on the cleaning element housing (via 220, Fig. 5, para 70). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the floor scrubber machine of Miner with the mounting bracket taught by Mitchel ‘041 for the predictable result of supporting the cleaning fluid manifold relative to the cleaning element, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Mounting the spraying fluid manifold to the cleaning element housing of the floor scrubber machine is known in the art, as taught by Mitchel ‘041, and one of ordinary skill in the art would consider inclusion of the mounting means in the floor scrubber machine of Miner for the reasons of improved support of the cleaning fluid manifold. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 7, in the floor cleaning apparatus disclosed by Miner, the at least three or more discharge orifices are positioned adjacent of the cleaning element housing along the circumferential perimeter of the cleaning element housing, and thus, 
Regarding claim 9, in the arrangement disclosed by Miner in Figs. 9 and 11, the cleaning fluid manifold appears to be mounted to the floor scrubber machine above the cleaning element, and thus, a person of ordinary skill viewing the drawing would also find such arrangement obvious. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the cleaning fluid manifold above the cleaning element, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to supply cleaning fluid onto the cleaning element and the floor.
Regarding claim 16, Miner discloses that the circular cleaning fluid manifold (208) surrounds the cleaning surface area (Fig. 9), and thus, its width is 100% of width of the cleaning path of the cleaning element, as claimed.
Regarding claim 37, the three of more discharge orifices are outside the cleaning element housing (above, e.g. Figs.  9 and 11).
Regarding claim 39, the cleaning manifold (208) disclosed by Miner comprises a manifold housing extending along the arcuate path, as claimed (circular pipe, Fig. 9)
Claim(s) 1, 16-17, 24, 35-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbisch (WO 2004/017805 A1, Machine English translation has been attached to a previous Office action mailed on January 15, 2021), hereinafter Barbisch and Guest et al. (US 2004/0256483 A1), hereinafter Guest.
Regarding claim 1, Barbisch discloses a floor scrubber machine (1, Fig. 1) comprising a main body (formed by enclosure 18, chassis 30); a cleaning fluid tank (14) carried by the main body; a cleaning head assembly (52, Fig. 5) connected to the main body (Fig. 1) and comprising a motor (24) configured to impart rotational movement through a shaft (21) to a cleaning element driver (23); and a cleaning element (arrangement of 25, 19, 19’, 19”) configured to be coupled to the cleaning element driver (Fig. 5); a cleaning fluid manifold (13) fluidly coupled to the cleaning fluid tank (via 15), mounted forward of the shaft (Fig. 2), and comprising a plurality of discharge orifices (7), and that three or more of the plurality of discharge orifices (7) are arranged along an arcuate path exterior to and in close proximity to the outer circumferential perimeter of the cleaning element and forward of the shaft (e.g. Fig. 2). The cleaning element disclosed by Barbisch is capable to be coupled to the cleaning element driver to provide cleaning of a floor surface over a surface area when mounted to the cleaning element driver, the surface area defining an outer circumferential perimeter encompassing the surface area, as claimed. Barbisch further discloses that the cleaning element comprises a housing (formed by 52, 44, 45, 30, e.g. Figs. 2 and Fig. 5) and three rotating brushes (19, 19’, 19”, Fig. 3), and that depending on the area of application of the floor cleaning device, the effective area of the cleaning tool could be adapted, e.g. for particularly narrow cleaning areas, only a single rotating brush can be arranged (p. 10). In the floor scrubber machine disclosed by Barbisch, the housing structure comprising 52, 44, and 45 is interpreted as the claimed cleaning element 
Further, Guest teaches a floor cleaning machine (Fig. 14b) comprising a cleaning element housing (160), a cleaning element (168), and a cleaning fluid manifold (174), mounted to the cleaning element housing and comprising discharge orifices (172) exterior to the outer perimeter of the cleaning element (Figs. 14b-c). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the floor cleaning machine of Barbisch with the mounting means taught by Guest for the predictable result of supporting the cleaning fluid manifold relative to the cleaning element housing, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Mounting the cleaning fluid manifold to the cleaning element housing of is known in the art, as taught by Guest, and one of ordinary skill in the art would consider inclusion of such mounting means in the cleaning device of Barbisch for the reasons of improved support of the cleaning fluid manifold. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 17, Barbisch discloses a scrubber head assembly (formed by 45, 52 placed on chassis 30, Fig. 5) for a floor scrubber machine (1, Fig. 1) comprising a mounting plate (between 24 and 53) having an opening (for 21, Fig. 5); a motor-driven shaft (21) extending through the opening; a driver (23) coupled to the motor-driven shaft, and configured to couple to a cleaning element (25) for contacting a surface of a floor; a cleaning fluid manifold (13); having three or more cleaning fluid apertures (7) connected to the cleaning fluid manifold and disposed at different circumferential positions relative to the motor-driven shaft so as to be disposed about an arcuate path, the three or more cleaning fluid apertures configured to dispense cleaning fluid in front of the driver (Fig. 2). In the scrubber head assembly disclosed by Barbisch, the cleaning fluid manifold (13) is supported within scrubber head assembly (in 54), it is implicitly fastened to the scrubber head assembly, as claimed (e.g. via chassis 30, connection to inlet 15, connection to hose 42 arranged on the housing 52, or connection to pipes 16 mounted to 45 as shown in Fig. 6).
Further, Guest teaches fastening means (170) to fasten the cleaning fluid manifold (172) to the cleaning assembly, as discussed above. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the assembly of Barbisch with the fastening means taught by Guest for the predictable result of supporting the cleaning fluid manifold, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143), as discussed above.
Regarding claims 16 and 24, Barbisch discloses that the cleaning fluid manifold (13) extends over an application path for cleaning liquid, the total width of which corresponds approximately to the width of the cleaning tool (Fig. 2, p. 6).The disclosed dimension is interpreted as the cleaning fluid manifold (13) extending along a width that is approximately 100% of width of the cleaning path of the cleaning element, as claimed.
Regarding claim 35, in the arrangement disclosed by Barbisch, the cleaning fluid manifold (13) is outside of the outer perimeter of the cleaning element (encompassed by a cleaning element housing 52, shown as a circle in Fig. 2), as claimed.
Regarding claim 36, in the arrangement disclosed by Barbisch, the surface area of the cleaning element is circular (Fig. 3).
Regarding claim 39, the cleaning fluid manifold (13) of Barbisch comprises a manifold housing extending along the arcuate path, as claimed (e.g. Fig. 2).
Claim(s) 1, 12, 16-17, 24, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1, cited in IDS), hereinafter Stuchlik.
Regarding claim 1, Stuchlik discloses a floor scrubber machine (100, Fig. 2, para 37) comprising a main body (102) having a front end and a rear end; a cleaning fluid tank (compartment 104 containing a solution tank) carried by the main body; a cleaning head assembly (106’, Fig. 14) connected to the main body and comprising a cleaning element (112); a cleaning element driver (115) for driving the cleaning element; a motor (111) configured to impart rotational movement through a shaft (180) to the cleaning element driver (115); a cleaning element housing (109) in which the cleaning element 
Stuchlik does not disclose three or more discharge orifices. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to .g. two on each side, such that is has an arcuate shape with no change in respective function, to yield the same and predictable result of providing cleaning fluid to the apertures of the trough in the cleaning fluid driver, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be align the plurality of the discharge orifices with the apertures in the trough arranged on the arcuate path, as shown on Fig. 16. 
Regarding claim 17, Stuchlik discloses a cleaning head assembly (106’, Fig. 14) comprising a mounting plate (146) having an opening (Fig. 15, para 46), a motor-driven shaft (180) to extending through the opening (Fig. 11); a driver (115) coupled to the motor-driven shaft and configured to couple a cleaning element (112) for contacting a surface of a floor (114, Fig. 11); a cleaning element housing (109) below which the cleaning element driver is positioned (Fig. 6); a cleaning fluid manifold (124) fastened to the scrubber head assembly (via openings in 146’, Fig. 14), and three or more cleaning fluid orifices (apertures 228’, Fig. 15) connected (fluidly) to the cleaning fluid manifold and disposed at different circumferential positions (of the driver) relative to the motor-
As an alternative interpretation of the claimed cleaning fluid orifices connected to the cleaning fluid manifold, as arranged on the cleaning fluid manifold, Stuchlik discloses two cleaning fluid apertures (126A, B) arranged on the cleaning manifold at different circumferential positions relative to the motor-driven shaft (Fig. 16) arranged along an arcuate path (defined by the trough on the cleaning element driver, Fig. 15), and configured to dispense cleaning fluid under the driver. Stuchlik does not disclose the three or more cleaning fluid apertures. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the cleaning fluid apertures, such that there is more than one cleaning fluid aperture on the left and right front quadrants of the driver, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation to do so would be to increase flow capacity of the cleaning fluid manifold. Further would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the cleaning fluid manifold of Stuchlik, modified to have three or more cleaning fluid apertures , e.g. two on each side, such that the cleaning fluid apertures are disposed about an arcuate path with no change in respective function, to yield the same and predictable result of providing cleaning fluid to the apertures of the trough in the driver, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The 
Regarding claim 28, Stuchlik discloses a random orbit scrubber (100, Fig. 2, para 37) comprising a main body (102) having a front end and a rear end (Fig. 2); a cleaning fluid tank (compartment 104 containing a solution tank) carried by the main body; a cleaning head assembly (106’, Figs. 11, 14) connected to the main body (e.g. Fig. 4) and comprising a cleaning element driver (115) for a cleaning element (112); a cleaning element housing (109) covering the cleaning element driver (115) and configured to cover the cleaning element (112) when the cleaning element is mounted to the cleaning element driver (115, Fig. 4); a motor (111) operable to impart rotational movement (through a shaft 180) and an orbital movement (via cam 182) to the cleaning element (112, via driver 115) and a cleaning fluid manifold (124, 126) fluidly coupled to the cleaning fluid tank (para 42) and mounted to exterior of the cleaning head assembly (Figs. 9 and 10) such that it is forward of the motor (e.g. Fig. 14). The cleaning fluid manifold disclosed by Stuchlik is coupled to the cleaning element housing around the shaft, including behind the shaft and in front of the shaft (Figs. 9 and 10). Stuchlik further discloses an arcuate trough (226’, Fig. 15, para 62) fluidly coupled to the cleaning fluid manifold, having apertures (228’) aligned with the discharge orifices (126A, B) of the cleaning fluid manifold (e.g. Fig. 16). Stuchlik does not disclose that the cleaning fluid manifold is arcuate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of cleaning fluid manifold such that is has an arcuate shape, with no change in respective function, to yield the same and predictable result of providing cleaning fluid to the orifices in the 
Regarding claims 12 and 27, Stuchlik discloses that the cleaning head assembly (106’) comprises an eccentric cam (182) to impart orbital movement on the cleaning element (e.g. Fig. 11, para 54).
Regarding claims 16, 24, and 29, Stuchlik discloses that the apertures in the trough are arranged at the periphery of the driver (Fig. 16). In the floor scrubber machine of Stuchlik having a cleaning fluid manifold modified with the plurality of the cleaning fluid apertures aligned with the plurality of apertures of the trough, the discharge orifices extend along a width that is approximately 100% of width of the cleaning path of the cleaning element, i.e. its diameter.
Claims 1, 3, 9, 12-13, 16, 28-29, 33-36, 39- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, Guest et al. (US 2004/0256483 A1), hereinafter Guest, and Barbisch (WO 2004/017805 A1), hereinafter Barbisch.
The reliance of Stuchlik is set forth supra.
Regarding claim 1, as an alternative interpretation of the discharge orifices being exterior to the outer circumferential perimeter of the cleaning element, as being at a greater distance from the rotational axis of the cleaning element, Stuchlik teaches “a solution conduit 124 run from the solution tank to a solution dispenser 126 positioned near the front side of the cleaning head assembly 106 for controllably dispensing the 
Guest teaches a floor cleaning device (Fig. 14b) comprising a cleaning element housing (160), a cleaning element (168), and a cleaning fluid manifold (174), having discharge orifices (172) being exterior to the outer perimeter of the cleaning element (Fig. 14b, c). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the floor scrubber machine of Stuchlik with the cleaning fluid manifold having discharge orifices positioned near the front side of the cleaning head assembly exterior to the outer perimeter of the cleaning element taught by Guest for the predictable result of distributing cleaning fluid to the cleaning element and to the floor. The cleaning fluid manifold positioned in front of the cleaning element and distributing cleaning fluid to the cleaning element and to the floor is known in the art, and one of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide an improved dispensing of the cleaning solution onto the cleaning element and the floor surface, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Stuchlik modified with Guest does not teach that the discharge orifices are arranged along an arcuate path. Barbisch teaches a floor scrubber machine (1, Fig. 1) 
Regarding claim 3, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the spacing between the discharge orifices in the arrangement disclosed by Stuchlik and modified with Guest and Barbisch by modifying the ratio of the number of the discharge orifices to the length of the cleaning fluid manifold, as desired, with no change in respective function, to yield the same and predictable result of supplying cleaning fluid to a plurality or areas simultaneously, absent any secondary considerations or showing of criticality of such spacing. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to quickly supply cleaning fluid to 
Regarding claim 9, Stuchlik discloses that the cleaning fluid manifold (124) is mounted to the floor scrubber machine above the cleaning element (Fig. 14). Guest further teaches that the cleaning fluid manifold (174) is mounted above the cleaning element (Fig. 14c).
Regarding claim 12, Stuchlik discloses that the cleaning head assembly (106’) comprises an eccentric cam (182) to impart orbital movement on the cleaning element (e.g. Fig. 11, para 54).
Regarding claim 13, Stuchlik discloses a squeegee assembly (108) mounted to the floor scrubber machine so as to be positioned aft, i.e. behind, of the shaft (Fig. 2, para 37).
Regarding claim 16, Barbisch teaches that the cleaning fluid manifold (13) extends over an application path for cleaning liquid, the total width of which corresponds approximately to the width of the cleaning tool (Fig. 2, p. 6). The disclosed dimension is interpreted as the discharge orifices extend along a width that is approximately 100% of width of the cleaning path of the cleaning element, i.e. its diameter.
Regarding claim 28, as an alternative interpretation of the cleaning fluid manifold mounted to an exterior of the cleaning head assembly, Guest teaches a cleaning head assembly comprising a cleaning element housing (160), a cleaning element (168), and 
Stuchlik modified with the cleaning fluid manifold mounted to an exterior of the cleaning head assembly of Guest does not teach that the cleaning fluid manifold is arcuate. Barbisch teaches an arcuate cleaning fluid manifold (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the shape of the cleaning fluid manifold of Guest in the floor scrubber machine of Stuchlik with the arcuate shaped cleaning fluid manifold taught by Barbisch for the predictable result of distributing cleaning fluid to the cleaning element and to the floor, as discussed above.
Regarding claim 29, the cleaning fluid manifold of Barbisch includes a plurality of discharge orifices that extends along at least 40% of the cleaning path (approximately a width of the linear cleaning path, Fig. 2). In the floor scrubber machine of Stuchlik 
Regarding claim 33, Stuchlik discloses a recovery system configured to recover cleaning fluid released by the cleaning fluid manifold (para 37).
Regarding claim 34, Stuchlik discloses that the recovery system comprises a squeegee assembly (108); a vacuum recovery system; and a recovery tank (para 37).
Regarding claim 35, in the floor scrubber machine of Stuchlik modified with the cleaning fluid manifold of Guest having an arcuate shape taught by Barbisch, the cleaning fluid manifold is outside of the outer perimeter of the cleaning element, as claimed.
Regarding claim 36, Stuchlik discloses that the surface area of the cleaning element is circular (Fig. 2).
Regarding claim 39, Stuchlik discloses a manifold housing (126). In the floor scrubber machine of Stuchlik modified with the cleaning fluid manifold of Guest and 
Regarding claim 40, Stuchlik does not disclose a cleaning fluid manifold fastened to a forward-most portion of an exterior of the cleaning element housing.
Guest teaches a cleaning fluid manifold (174) fastened to a forward-most portion of an exterior of the cleaning element housing (Figs. 14b-c). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the scrubber head assembly of Stuchlik with the cleaning fluid manifold fastened to a forward-most portion of an exterior of the cleaning element housing taught by Guest for the predictable result of distributing cleaning fluid to the cleaning element and to the floor. The cleaning fluid manifold positioned in front of the cleaning element and fastened to an exterior of the housing is known in the art, as taught by Guest and one of the ordinary skill in the art, at the time of the invention was filed would be motivated to include the cleaning liquid manifold  fastened to a forward-most portion of an exterior of the cleaning element housing to provide an improved dispensing of the cleaning solution onto the cleaning element and the floor surface, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Guest does not teach that the discharge orifices are arranged along an arcuate path. Barbisch teaches a cleaning fluid manifold (13) having three or more of the plurality of discharge orifices (7) arranged along the arcuate path (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of 
Regarding claim 41, Guest teaches that the cleaning fluid manifold (174) is suspended forward of the cleaning element housing (Figs. 14b-c). 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, Guest et al. (US 2004/0256483 A1), hereinafter Guest, Barbisch (WO 2004/017805 A1), hereinafter Barbisch, and Mitchell (US 2008/0271757 A1, cited in IDS), hereinafter Mitchell ‘757.
The reliance of Stuchlik, Guest, and Barbisch is set forth supra.
Regarding claim 4, Stuchlik modified with Guest and Barbisch, does not teach diameter of the discharge orifices. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the discharge orifices with diameters in the range of 0.055 to 0.075 inches, to yield the same and predictable result of dispensing cleaning fluid. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. Further, the optimal diameter of the dispensing orifices is influenced by a variety of factors, such as the type and dimensions of the cleaning element, the number of the dispensing orifices provided on the cleaning fluid manifold, the optimal flow rate and amount of the cleaning fluid to be delivered to the surface, as well as type of surface to be scrubbed and cleaning method to be used for the e.g. pad size, flow rate of the cleaning fluid, usage rate, area to be cleaned, solution distribution rate, etc. (e.g. Tables 1- 3, paras 64-67).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, Guest et al. (US 2004/0256483 A1), hereinafter Guest, Barbisch (WO 2004/017805 A1), hereinafter Barbisch, and Charlton et al. (US 2016/0051116 A1), hereinafter Charlton.
The reliance of Stuchlik, Guest, and Barbisch is set forth supra.
Regarding claim 5, Barbisch does not disclose elastomeric nozzles. Charlton teaches a floor cleaning machine (spray mop 10, e.g. Fig. 1) comprising a discharge orifice (100) comprising an elastomeric nozzle (e.g. Figs. 3 and 4, paras 35, 36). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning fluid manifold of Barbisch in the floor scrubber machine of Stuchlik with the elastomeric nozzles of Charlton in order to generate fluid jets. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to achieve improved control over the pressure and direction of the cleaning fluid jets, and have a reasonable expectation of success because such nozzles are well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 6, Charlton teaches that the nozzle (100) comprises a body (120) and a discharge opening (126), and that the discharge opening its size in response to changes in the liquid pressure (e.g. para 28 and 29).
Claim(s) 7, 8, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuchlik et al. (US 2012/0118319 A1), hereinafter Stuchlik, Guest et al. (US 2004/0256483 A1), hereinafter Guest, Barbisch (WO 2004/017805 A1), hereinafter Barbisch, and Gregory (US 2005/0160553 A1), hereinafter Gregory.
The reliance of Stuchlik, Guest, and Barbisch is set forth supra.
Regarding claim 7, Guest teaches that the discharge orifices are positioned in front of the cleaning element housing (Fig. 14c), and that placing the jets 172 on the body of the tool 156, facilitates cleaning operations, as the jets are moved closer to the surface to be cleaned than has previously been allowed…angling of the jets 172 relative to the tool body 160, as can be seen in FIG. 14c, allows pressurized fluid to hit a surface at an angle, further facilitating cleaning. Moreover, due to the angling of the jets 172, fluid may bounce off the surface being cleaned at an angle and into the brush, thereby lubricating the brush with cleaning solution, further facilitating cleaning of the surface, and reducing spray back atomization which is a potential health risk to the operator” (para 92). Guest does not teach that the discharge orifices are positioned at a forward-most position of the cleaning element housing. 
Gregory teaches a floor treating machine (Fig. 8) comprising a cleaning element housing (110), a rotatable cleaning element (e.g. brush, Fig. 8); and a cleaning fluid 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the mounting in front of the cleaning element housing taught by Guest with the mounting at the forward-most positon of the cleaning element housing taught by Gregory in order to spray cleaning fluid on the cleaning element and on the floor. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to minimize the dimensions of the cleaning apparatus and reduce risk of breaking the cleaning fluid manifold and have a reasonable expectation of success because such mounting is known in the art as taught by Gregory. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claim 8, Guest taches that the discharge orifices (172) are angled toward the cleaning element (e.g. Fig.14c). Barbisch also teaches the discharge orifices (13) are angled toward the cleaning element (e.g. Fig.2). 
Regarding claim 37, in the arrangement of Stuchlik modified with Guest, Barbisch, and Gregory, the discharge orifices are outside of a cleaning element housing as claimed.
Regarding claim 38, Stuchlik discloses that the cleaning fluid manifold (126) is positioned above a bottom surface of the cleaning element (112) and below a top surface of a cleaning element housing (109, e.g. Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/IRINA GRAF/Examiner, Art Unit 1711